Citation Nr: 0200001	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $18,826.38 plus interest.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from November 
1985 to November 1989.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO, 
located in St. Petersburg, Florida.  The Committee determined 
that the veteran had exhibited bad faith in his dealings with 
VA and the claim was denied on that basis.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition relating to the issue of bad faith has been 
obtained.

2. In December 1986, the veteran and his wife purchased a 
home with a VA guaranteed home loan.

3. There was a default on the VA guaranteed loan 
necessitating a foreclosure sale of the subject property 
in July 1998.  VA paid the lender's loan guaranty claim 
and the related debt to the government, in the principal 
amount of $18,826.38, was charged to the veteran.  

4. The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the 
veteran.


CONCLUSIONS OF LAW

1. After default by the veteran in payment of the VA 
guaranteed loan, there was a loss of the property that 
served as security for that loan.  38 U.S.C.A. § 5302(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.964(a)(1) (2001).

2. Waiver of recovery of the loan guaranty indebtedness in 
question is not precluded by law.  38 U.S.C.A. § 5302(c), 
38 C.F.R. § 1.964(a)(2) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. § 5100 et. seq.; see, 
Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 38 U.S.C.A. § 5107a (West 1991 and Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the issue of whether the 
veteran has acted in bad faith.  This is so because the Board 
is taking action favorable to the veteran by finding that 
there was no bad faith.  Making this determination, prior to 
referring the claim to the RO for consideration of the waiver 
request on the basis of equity and good conscience, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran's request for a waiver of the recovery of 
indebtedness created by a default of a VA guaranteed home 
loan has been denied as a matter of law based on a finding of 
bad faith.  In this regard, the recovery of an indebtedness 
may not be waived if there exists evidence of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining such waiver.  
38 U.S.C.A. § 5302(c).

A review of the file reveals that the veteran and his wife 
obtained a VA guaranteed home loan in December 1986, and 
utilized the proceeds of the loan to purchase real property 
which was used as security for the loan.  Integral to the 
loan agreement was that the veteran and his wife would be 
responsible to the VA for any loss resulting from a 
subsequent default and foreclosure on the subject property.  
Subsequent problems with payments ensued.  The veteran has 
indicated that he was divorced in 1993, and by 1997 was 
unemployed and without funds to pay the mortgage.  An August 
1997 VA Form 26-6850 shows that the first uncured default on 
the mortgage was the June 1, 1997 payment.

The RO obtained documents from the mortgage holder which 
revealed the loan servicing history after June 1997.  In 
August 1997 the veteran informed the bank that he had moved.  
The evidence indicates that the bank offered to set the 
veteran up on a repayment plan in August 1997.  A loan-
servicing note dated September 4, 1997 indicates that the 
veteran broke the repayment plan he had agreed to.  The bank 
records indicate that the veteran was in contact with the 
bank regarding the status of his loan.  In October 1997, the 
veteran again contacted the bank and attempted to work out a 
payment plan.  The bank advised him to contact VA.  There is 
no record that the veteran did so.

In November 1997, the bank informed VA that it was beginning 
foreclosure proceedings.  The unpaid principal and interest 
amount of the loan at that time was $45,819.42.  Additional 
expenses associated with foreclosure brought the total 
indebtedness of the veteran to $49,177.18.  In July 1998 the 
foreclosure sale was held and the property was sold for 
$30,110.00.  VA paid the bank $19,052.21 as settlement of the 
guaranty of the loan.  According to VA records $225.83 of 
this represents payments that the debtor is not responsible 
for, leaving a total indebtedness of the veteran of 
$18,826.38 plus interest.  

In June 1999, the veteran filed a request for waiver of the 
loan guaranty indebtedness.  The veteran indicated that his 
1993 divorce contributed to financial difficulties.  He 
stated that he had help from his family for some time, but 
was ultimately unable to obtain a job that would allow for 
payment of the mortgage.  He added that in April 1997 he was 
laid off from his job and was unable to find employment.  The 
veteran stated that he made repeated attempts to work out a 
repayment plan with the lender but was unable to do so.

As noted at the outset, the veteran's waiver claim has been 
denied by the Committee based on a finding of "bad faith".  
It appears that the Committee felt there was a lack of 
cooperation from the veteran, no contact with VA from the 
veteran, and no attempt by the veteran to mitigate the 
damages caused by his default on the mortgage.  The term 
"bad faith" has been clarified by the United States Court 
of Appeals for Veteran's Claims (Court) as involving "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage with knowledge of the 
likely consequences, and results in a loss to the 
government."  Richards v. Brown, 9 Vet. App. 255, 257 
(1996); quoting 38 C.F.R. § 1.965(b).  The Court made it 
clear that the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage.  A mere negligent failure to fulfill a 
duty or contractual obligation is not an appropriate basis 
for a bad faith determination.  Richards, 9 Vet. App. at 257, 
258.

After reviewing the facts of this case, and giving all 
possible benefit of the doubt to the veteran, the Board is 
unable to find that there was the necessary intent on the 
veteran's part to take unfair advantage.  It is apparent that 
there were payment problems and the veteran has stated that 
he did not have sufficient income to meet the payments after 
losing his job in April 1997.  The evidence does show that 
the veteran was in contact with the bank and that he 
attempted on at least two occasions to work out a payment 
plan with the bank, though he did not follow-up on either 
plan.  It is true that the veteran did not contact VA to 
attempt to explore alternatives to foreclosure, but this 
failure is more in the way of a negligent failure to fulfill 
a duty, rather than an active intent to seek an unfair 
advantage.  In light of the attempts by the veteran to work 
with the bank, and in light of the repeated contacts between 
the bank and the veteran between July and November 1997, the 
Board is unable to find any intent to take an unfair 
advantage.  Accordingly, there is no statutory bar to the 
waiver of recovery of the loan guaranty debt.
ORDER

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness is not precluded as a matter of law.  To this 
extent, the appeal is granted.


REMAND

In view of the Board's finding that waiver of recovery of the 
overpayment is not precluded as a matter of law, preliminary 
consideration of the veteran's waiver claim under the 
principles of equity and good conscience is necessary before 
the Board may properly proceed with appellate review.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and , (6) whether the veteran changed positions 
to his or her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2001).

The RO should review the veteran's request for waiver of the 
overpayment in light of the above standard of equity and good 
conscience.  To this end, the RO should obtain all relevant 
evidence, including copies of all appropriate tax returns 
from the veteran, any other evidence of the veteran's 
financial status, as well as other evidence that the RO finds 
necessary and relevant.

The provisions of the VCAA regarding a duty to assist and a 
duty to notify the veteran of the evidence necessary to grant 
his claim still apply, and the RO should follow all 
appropriate procedures to ensure all assistance required by 
the VCAA is provided.

Accordingly, this case is hereby REMANDED for the following 
action:

1. The RO should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
waiver of recovery of the loan guaranty 
indebtedness.  This evidence should 
include all records of the veteran's 
financial status, including tax 
returns, and any other evidence the RO 
finds relevant to its determination.  
Pursuant to the VCAA, the RO should 
inform the veteran of the evidence that 
would be necessary in order to grant 
his claim, and provide all possible 
assistance in obtaining all relevant 
evidence.

2. After undertaking all additional 
development of the evidence deemed 
necessary, the Committee should then 
review the record and determine whether 
the veteran's waiver claim can be 
granted under the principles of equity 
and good conscience.  38 C.F.R. 
§ 1.965.  If the veteran's waiver claim 
remains denied, then the veteran should 
be furnished with an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board 
for appellate review.  The Board intimates no 
opinion as to the ultimate resolution of the appeal 
by this remand.  The purpose of this remand is to 
provide the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


